Citation Nr: 1445558	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  11-15 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for left kidney stones.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.


REMAND

On his substantive appeal, filed in May 2011, the Veteran requested a hearing before the Board to be held at the RO.  In November 2011, the Veteran requested to postpone and reschedule this hearing.  To date, this hearing has not been rescheduled and a withdrawal of this request is not found in the record.

Accordingly, the case is remanded for the following action:  

Schedule the Veteran for hearing before the Board to be held at the RO (Travel Board hearing), according to the date of his original request for such a hearing.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



